DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sevinc (DE 202013007410 U1) in view of Sorron (US 2,620,006).
Regarding claim 1, Sevinc teaches a bucket comprising: 
a bucket body at 16 including an upstanding continuous sidewall, a bottom wall, an open top, an interior, and an exterior surface, fig. 1; 
a collar at 30, fig. 3 extending outwardly from said exterior surface and around the perimeter of said bucket body, wherein said collar includes upstanding (openings at 32); 
a channel (folded over part 30 outside 36) on said exterior surface of said bucket body and adjacent said collar; and
a handle 12 comprising first and second ends, wherein said first and second ends are inserted into said upstanding openings fig. 1.
Sevinc further teaches a load distribution element 34 that the handle is engaged with, fig. 3.
Sevinc does not teach that the load distribution element is a ring.  
Sorron is analogous art in regard to buckets at 1 with a collar at 2 and channel within the collar.  Sorron further teaches a metal ring at 5 for providing reinforcement to the bucket, col. 1: 10-15, fig. 2.  In a second embodiment, Sorron also teaches a segmented reinforcement element engaged within the channel in fig. 3, showing that a segment and a full ring are known alternatives.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the segmented reinforcement part of Sevinc to be a ring as per the teaching of Sorron since a ring would distribute the forces around a larger surface area and further since the substitution of one known reinforcement means for another results in an expected result of providing a load distribution for the handle.
Sevinc as modified above results in the handle being pivotably engaged to said ring.
If the openings of Sevinc are not interpreted as slots, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle openings 32 of Sevinc with slotted handle openings as known in the art in order to allow the handles to be removed for stacking purposes. 

Regarding claim 2, Sevinc further teaches that a cross section of said bucket body is circular, fig. 1.

Regarding claim 3, the collar of Sevinc extends outwardly around the perimeter of said bucket body, fig. 1 and 2.

Regarding claims 4 and 5, Sevinc further teaches that the collar comprises an open bottom facing toward the bottom wall of said bucket body forming an annular channel between the exterior surface of the bucket body and the annular collar, fig. 3.

Claims 1-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Luburic (US 8210391) in view of Curtis (US 2494507) and Sevinc (DE 202013007410 U1).
Regarding claim 1, Luburic discloses/teaches a bucket comprising: 
a bucket body 14, fig. 1, including an upstanding continuous sidewall, a bottom wall, an open top, an interior, and an exterior surface; 
a collar 25 extending outwardly from said exterior surface and around the perimeter of said bucket body, wherein said collar includes upstanding slots at 40; 
a channel on said exterior surface of said bucket body and adjacent said collar (formed by downwardly sloping collar, col. 3: 50-end (satellite rings are angled downward); 
and a handle, (col. 4: 20-25, not shown) comprising first and second ends (that go in bail ears 32), wherein said handle first and second ends are inserted into said upstanding slots, col. 4: 20-25, fig. 3 and 5.
Luburic does not teach a ring engaged with the channel.
Curtis teaches a bucket 10 with a channel within bead 12 where the channel houses a reinforcing wire 13 to strengthen the channel, col. 3: 1-10.  The channel has an inverted U-shape at 14 where the ends of a bail handle are attached, fig. 1 and 4.  
Sevinc teaches a bucket at 14, fig. 1 with a load distribution element 34 inside a channel formed by a collar where the handle is engaged with the distribution element , fig. 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bucket of Luburic to include a reinforcing ring that engages with a bail handle in the channel formed by collar at 25 as per the teaching of Curtis in order to providing a load distribution for the handle as taught by Sevinc since the ring would distribute the forces around a larger surface area.
Luburic as modified above results in a ring engaged with said channel and a bail handle that is pivotably engaged to said ring.

Regarding claim 2, the cross section of the bucket of Luburic is circular, fig. 1.

Regarding claim 3, the collar of Luburic is annular, fig. 4, extending around the perimeter.

Regarding claims 4 and 5, the collar of Luburic comprises an open bottom facing toward the bottom wall of the bucket body forming an annular channel between the exterior surface of the bucket body and the annular collar, fig. 8.

Regarding claim 6, Luburic further teaches that the upstanding slots of the annular collar are defined by a boarder at 36 comprising two collar portions extending upwardly, fig. 5 above a horizontal margin of the annular collar and a connection portion extending between the upper ends of the upwardly extending collar portions , annotated fig. 1.

    PNG
    media_image1.png
    462
    643
    media_image1.png
    Greyscale


Regarding claims 7 and 8, as seen in figs 5 and 6, the border defining the axially aligned upstanding slots also defines a continuous channel between said exterior surface of said bucket body and an inner surface of said collar facing said exterior surface of said bucket body, the walls of the border extend up from the collar and have an opening in between that is continuous with the channel formed by the downward sloping channel, best seen in fig. 5 of Luburic.

Regarding claim 9, the ring of Luburic as modified above is circular since the ring matches the shape of the channel and the channel is circular.  The ring of Luburic as modified above is positioned within the channel as taught by Curtis and Sevinc, as applied above. 

Regarding claims 10-12, the ring of Luburic as modified by Curtis comprises at least two semicircular sections at 14 and at least two axially aligned ring peak sections that extend upwardly from an upper horizontal margin of said ring and further where the ring peak sections extend upwardly and inwardly within a plane from said upper horizontal margin of said ring and wherein said ring peak portions connect at an apex., fig. 4.

Regarding claim 13, Luburic teaches a bail handle, the handle is not shown, however it is well known that bail handles have a substantially arcuate shape, for example see bail handle at 32 in fig. 1 of Curtis.

Regarding claims 15 and 16, Luburic further teaches that the collar at 25 is located at a distance from the bottom wall that is between about 60% to about 95% of said distance from said bottom wall to said open top, fig. 1.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Luburic and Curtis and Sevinc as applied to claim 12 above, and further in view of Perkins (US 6257440).
Regarding claims 13 and 14, the references applied above teach all of claim 12, as applied above.  Luburic generically teaches a bail handle but no handle is shown.  
Perkins is analogous art in regard to a bucket 200 with a collar 220 having slots 224 for attachment of a handle 22, fig. 1, 6 and 7.  Perkins further teaches that the handle has an arcuate shape, fig. 1, and a gripping region at 40 with arms extending from opposite ends of the gripping regions and first and second ends at 50, fig. 2.  The gripping region of Perkins provides a rotatable handgrip that avoids pinching of a user’s hand and provides a convenient gripping surface, col. 1: 40-60.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the bail handle of Luburic with an arcuate bail handle with gripping means in order to provide a convenient gripping surface that avoids pinching a user’s hand as per the teaching of Perkins. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Luburic and Curtis and Sevinc as applied to claim 12 above, and further in view of Arshinoff et al. (US 6712233).
regarding claim 17, the references applied above teach all of claim 1, as applied above. The references applied above do not teach that a cross section of said bucket body is square.  The bucket of Luburic is shown as being circular, fig. 1 and teaches that buckets and pails are known and used in a variety of shapes and sizes, col. 1: 10-12.  
Arshinoff is an example of a bucket having a square cross-section, fig. 3. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cross-section of Luburic to have a square cross-section in order to pack multiple buckets side by side with a more efficient use of storage space and so the container does not roll when placed on its side.

Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the modification of Sevinc would be made unsatisfactory for its intended purpose, beginning on page 11 of Remarks filed 30 June 2022, examiner disagrees.  Applicant argues that the rib 36 is used for stiffening the collar of Sevinc and if the reinforcing rod was a closed ring the ribs would have to be moved or modified to allow the ring to pass through, thereby decreasing the structural integrity of the bucket.  Examiner believes that removing or modifying the stiffening rib would still allow the bucket of Sevinc to be used for its intended purpose of holding material and being craned while providing a better load distribution around the collar of the bucket.  The modification does not change the principle of operation.  Because a circular reinforcing ring rather than a segmented ring distributes forces more evenly, potentially the rib could be eliminated and the structural integrity of the bucket would still be sufficient.  Furthermore, one of ordinary skill in the art could figure out how to maintain the rib and have a reinforcement collar ring at the same time as applicant suggests, i.e. by putting a hole in the reinforcement rib if desired.  With this in mind, applicant's arguments have not been found persuasive.

In response to applicant's argument that Luburic does not teach a channel, beginning on page 14 of the Remarks, examiner disagrees.  Because the collar of Luburic extends outwardly and downwardly, there is a space under the collar formed between the collar and the bucket body.  Although the space is formed by one slanted surface and the side of the bucket, instead of a substantially L-shaped collar as in the instant application, the space formed between the collar and bucket of Luburic is also annular and still reads on the invention as claimed.  Examiner recommends amending the claim to differentiate the channel portion of Luburic from the channel of the instant invention by further defining the shape of the collar.

    PNG
    media_image2.png
    325
    530
    media_image2.png
    Greyscale

Because the channel of Luburic meets the limitations as claimed, applicant’s argument that there is no teaching, suggestion or motivation to turn to Curtis, nor Sevinc because none of the references teach the channel as claimed is not found persuasive.
In response to applicant's argument that the bead 12 of Curtis does not form a channel, examiner disagrees, the bucket is sheet metal, the bead 12 is formed by a rolled top of the bucket, thereby forming a channel as seen in fig. 4 and 5 of Curtis.  The bead is not a coating as applicant suggests.  With this in mind, applicant’s argument the Curtis does not teach a channel is not found persuasive.
In response to applicant's argument that none of the references teach, suggest, or motivate a ring engaged with the channel, examiner disagrees.  The prior art teaches that adding a ring in a channel provides better load distribution, as applied above.  Better load distribution is found in the prior art and is motivation for adding a ring within a channel of a bucket.  With this in mind, applicant’s arguments have not been found persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/MOLLIE IMPINK/Primary Examiner, Art Unit 3735